Citation Nr: 0524129	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 23, 1981 to 
February 12, 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

This case was previously before the Board in April 2005, when 
it was remanded to afford the veteran an opportunity to 
testify before a Veterans Law Judge appearing via video tele 
conference at the local RO.

Accordingly, the RO scheduled the veteran for a hearing in 
August 2005, and provided notice in May 2005.  The 
notification letter was mailed to the veteran's last known 
address.  A handwritten statement on the file copy of the 
notification letter indicates that the veteran failed to 
report for his hearing.  The letter was not returned as 
"undeliverable."  The file reflects no communication from 
the veteran requesting that the hearing be rescheduled or 
giving good cause for having missed the hearing.  The Board 
thus finds that the RO and the Board have met the duty to 
proffer the veteran an opportunity to testify.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.")  The case is now again 
before the Board for appellate review.

The issue of new and material evidence to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disorder (not including PTSD) was the 
subject of a previous, February 2000, decision.




FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and has 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  The competent medical evidence does not establish that 
the veteran manifests a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the RO provided VCAA 
notice to the veteran in December 2002 prior to the February 
2003 unfavorable AOJ decision that is the basis of this 
appeal, but that notice was inadequate in that it did not 
specifically notify the appellant of the evidence required to 
substantiate his claim for service connection, and that it 
did not explicitly ask the veteran to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. § 3.159(b)(1).  However, the reasons for decision in 
the February 2003 rating decision and the reasons and bases 
of the December 2003 Statement of the Case (SOC) specifically 
explained to the appellant what the evidence must show in 
order to establish service connection for PTSD.  Moreover, 
the RO issued a second VCAA letter in July 2003 that 
explained the information necessary to substantiate his 
claim, the evidence VA would seek to provide, the evidence 
the veteran needed to provide, and asked the veteran to 
provide any relevant evidence in his possession.  

In addition, as a practical matter the Board finds that the 
veteran was notified of the need to provide any pertinent 
evidence, for the following reasons.  The AOJ's December 2002 
and July 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the December 2003 SOC Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Furthermore, the veteran testified in July 2004 before a 
local hearing officer at the RO as to his claimed stressors 
and sources of treatment.  Specifically, he testified that he 
had received only private treatment for his nerves in the 
past, noting that he was not under current treatment.  
Rather, he stated that they would ask him how things were 
going.  He said the last time he had talked to them was about 
two years ago.  In terms of stressors, he identified his 
service with the Air Force, but no specific incident.  
Rather, upon further questioning he testified that he had no 
problems during active service.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.
The Board notes that Social Security Administration (SSA) 
records reference other medical documents that are not 
present in the claims file before the Board.  However, the 
Board finds it is not necessary to obtain them.  This is so 
because the overall SSA psychiatric review profile provided 
in January 1998 and June 1987 took into consideration all the 
medical evidence then before SSA.  The form reflects that the 
evaluator was to document the factors evidencing the disorder 
present in the medical evidence, including signs or symptoms 
of the cluster or syndrome listed as a disorder on the form.  
These records show no documentation of anxiety related 
disorders.  According to the Diagnostic Criteria from the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), PTSD falls within the anxiety disorders.  
Moreover, even though some of the symptoms noted-
suspiciousness, hostility, mood and/or affect disturbances, 
for example-are symptoms listed in the Schedule for Rating 
Disabilities (Rating Schedule) found in Part 4 of 38 C.F.R., 
under a general schedule of ratings for mental disorders (see 
38 C.F.R. § 4.130 (2004)), SSA's overall psychiatric review 
profile attributes the veteran's diagnosed acquired 
psychiatric disorder to a listing of personality disorders.

Similarly, the Board notes that the veteran testified in July 
2004 that he had received treatment from a private health 
care provider approximately two years previously.  These 
records are also not present before the Board.  However, the 
Board notes that the veteran also testified that he was not 
under current treatment for PTSD; that he received no 
treatment from VA for his PTSD; and that there was no 
evidence in existence that had not already been associated 
with the veteran's claims file.  The private health care 
provider the veteran identified is East Arkansas Mental 
Health Center.  Statements from this facility are of record, 
dated in 1985 and 1987 and show a diagnosis of schizotypal 
personality disorder.  Moreover, the health care facility 
responded to previous requests for these records by 
indicating that the records comprised mental status 
evaluations and psychometric testing requested by legal 
services and for SSA.  This is consistent with the veteran's 
testimony that he received no treatment for his PTSD but 
reported on what appears to be an infrequent basis to talk 
about his nerves-without generating a body of documentation 
such as to make the veteran believe that evidence existed 
that could help to support his claim.

Finally, the Board notes that in its December 2002 VCAA 
letter, the RO notified the veteran specifically that medical 
evidence establishing a diagnosis of PTSD was necessary to 
prevail in his claim.  The RO explained that evidence of a 
diagnosis or treatment for PTSD was required, and that this 
evidence could be a medical report, reports of private 
physicians, treatment records from a VA facility, or records 
from a Veterans Center.  The veteran did not respond to this 
letter.  In the veteran's June 2003 notice of disagreement, 
he identified only treatment for and diagnoses of 
schizophreniform and personality disorders, and 
schizophrenia.  While he listed PTSD, psychological problems, 
and severe nervousness as claims he wished to appeal on his 
substantive appeal, filed in December 2004, the veteran 
identified no additional sources of treatment or diagnoses of 
PTSD.  Finally, the veteran responded to specific questioning 
at his July 2004 hearing as to whether there was any evidence 
in existence that had not been associated with his claims 
file, he responded that there was no additional evidence.  
When the hearing officer again questioned as to whether all 
evidence had been obtained, the veteran responded that it 
had.

The Board notes that a claim to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder (not including PTSD) is on appeal to the U.S. Court 
of Appeals for Veterans Claims (hereinafter Court), and is 
the subject of another Board decision.  The Board is 
therefore precluded from considering service connection for 
any acquired psychiatric disorder other than PTSD in the 
present decision.

A VA examination has not been conducted in the present case.  
However, ample medical evidence exists showing that the 
veteran has been evaluated and tested to determine the 
diagnosis of his acquired psychiatric disorder.  Among these 
documents are SSA records and private medical records dated 
in 1990.  These records show, as noted above, that the 
veteran has been found to exhibit signs and symptoms 
attributed to a listing of personality disorders.  More 
recent, October 1990, private treatment records show a 
diagnosis of schizophrenia.  As indicated above, the veteran 
testified and provided statements that he is not receiving 
treatment for PTSD, but is rather receiving periodic 
evaluation for another acquired psychiatric disorder-which 
he described as nerves in his testimony, but as personality 
and schizophreniform disorders and schizophrenia in his 
notice of disagreement.  He has not identified any stressor 
more specific than his service in the Air Force and, when 
questioned during his hearing, stated that he in fact 
incurred no problems during his active service.  Finally, 
despite several requests for him to do so, the veteran has 
declined to provide any specific information as to treatment 
for or diagnosis of PTSD, or to even allege that any such 
evidence exists.

Given the preceding, the Board finds that it is not necessary 
to remand the veteran's claim, in the present case, to obtain 
these records.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has fully satisfied its duties 
to inform and assist the veteran as to the claim at issue 
here; see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he had 
over a year to respond to the SOC prior to the certification 
of his appeal to the Board.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, private treatment records, including 
records from the SSA show that the veteran has been diagnosed 
with an acquired psychiatric disorders, but that these 
diagnoses do not include PTSD.  An SSA psychiatric review 
form dated in January 1998 shows findings of personality and 
substance addiction disorders, pathologically inappropriate 
suspiciousness or hostility, oddities of thought, perception, 
speech and behavior, persistent disturbances of mood or 
affect, intense and unstable interpersonal relationships and 
impulsive and damaging behavior, and borderline intelligence 
quotient functioning.  However, these manifestations are 
attributed to personality disorders, rather than to another 
psychiatric listing, including anxiety disorders.  An SSA 
examination report dated in June 1987 reflects similar 
findings, showing again that the veteran was found to 
manifest elements of a personality disorder as opposed to any 
other psychiatric condition.  Private treatment records 
reflect diagnoses of schizotypal personality disorder in 
March 1987, schizophreniform disorder in July 1988, and 
schizophrenia in October 1990.  There is no indication from 
any of these records that the veteran has ever complained of 
symptoms that were attributed to an anxiety disorder, to 
include PTSD, that he has been treated for PTSD, or that a 
diagnosis of PTSD has ever been considered in the veteran's 
case.

The medical evidence presents no other findings, opinions, or 
other expert medical evidence establishing that the veteran 
manifests PTSD that may be attributed to stressors the 
veteran experienced during his active service.

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran manifests PTSD 
that is the result of his active service.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Consequently, his 
statements are competent with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purpose of establishing 
current disability, or of showing a causal connection between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Moreover, in this case, the Board notes that upon 
questioning at his hearing in July 2004, the veteran 
responded that he experienced no problems during his active 
service.  Hence the existence of a stressor can not be 
established.

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of PTSD, the Board is not able 
to find that the veteran manifests PTSD that may be the 
result of any stressors experienced during his active 
service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


